IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: ADOPTION OF: G.F., A MINOR        : No. 402 MAL 2017
                                         :
                                         :
PETITION OF: P.F., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court

IN RE: ADOPTION OF: G.F., A MINOR        : No. 403 MAL 2017
                                         :
                                         :
PETITION OF: P.F., FATHER                : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of August, 2017, the Petition for Allowance of Appeal is

DENIED.